     Case 1:20-cv-01001-DAD-JLT Document 16 Filed 10/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SERGIO TORRES,                                    No. 1:20-cv-01001-NONE-JLT (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
13                                                      PETITION FOR WRIT OF HABEAS
                                                        CORPUS, DECLINING TO ISSUE
14            v.                                        CERTIFICATE OF APPEALABILITY, AND
                                                        DIRECTING THE CLERK OF COURT TO
15                                                      ASSIGN DISTRICT JUDGE AND CLOSE
                                                        CASE
16
      ACTING WARDEN,                                    (Doc. Nos. 1, 14)
17
                         Respondent.
18

19           Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

20   pursuant to 28 U.S.C. § 2254. On September 14, 2020, the assigned magistrate judge issued

21   findings and recommendations recommending that the petition be dismissed. (Doc. No. 14.) The

22   findings and recommendations were served upon all parties and contained notice that any

23   objections were to be filed within ten (10) days from the date of service of that order. To date, no

24   party has filed objections.

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

27   findings and recommendations are supported by the record and proper analysis.

28   /////
                                                        1
     Case 1:20-cv-01001-DAD-JLT Document 16 Filed 10/26/20 Page 2 of 2


 1          In addition, the court declines to issue a certificate of appealability. A state prisoner

 2   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 3   his petition, and an appeal is only allowed in certain circumstances. 28 U.S.C. § 2253; Miller-El

 4   v. Cockrell, 537 U.S. 322, 335–36 (2003).

 5          If a court denies the petition, the court may only issue a certificate of appealability when a

 6   petitioner makes a substantial showing of the denial of a constitutional right. 28 U.S.C. §

 7   2253(c)(2). To make a substantial showing, the petitioner must establish that “reasonable jurists

 8   could debate whether (or, for that matter, agree that) the petition should have been resolved in a

 9   different manner or that the issues presented were ‘adequate to deserve encouragement to proceed

10   further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

11   880, 893 (1983)).

12          In the present case, the court finds that petitioner has not made the required substantial

13   showing of the denial of a constitutional right to justify the issuance of a certificate of

14   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

15   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

16   proceed further. Thus, the court DECLINES to issue a certificate of appealability.

17          Accordingly, the court orders as follows:

18          1.      The findings and recommendations issued on September 14, 2020 (Doc. No. 14),

19          are adopted in full;

20          2.      The petition for writ of habeas corpus is dismissed;
21          3.      The court declines to issue a certificate of appealability; and

22          4.      The Clerk of Court is directed to assign a district judge to this case for the purpose

23          of closing the case and then to close the case.

24   IT IS SO ORDERED.
25
        Dated:     October 23, 2020
26                                                       UNITED STATES DISTRICT JUDGE

27

28
                                                         2
